Citation Nr: 0807951	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-38 143A	)	DATE
	)
	)


THE ISSUE

Whether a February 1990 Board decision should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  John E. Howell, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to January 
1950, and from April 1950 to March 1951.

The appellant, the moving party, filed a November 2004 
statement which has been accepted as a motion to revise or 
reverse, on the basis of CUE, a February 14, 1990, Board 
decision, wherein the Board denied an evaluation in excess of 
20 percent for residuals of a gunshot wound of the left 
forearm with damage to Muscle Group VIII.  See 38 U.S.C.A. §§ 
5109A and 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2007).  In April 2007, the Board issued a decision denying 
the appellant's motion for revision of the February 1990 
Board decision on the grounds of CUE.  The veteran timely 
appealed the April 2007 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2007 Court Order, and pursuant to a Joint Motion to Remand 
the Appeal to the Board, the Court vacated the Board's April 
2007 decision and remanded the matter back to the Board.  The 
matter is once again before the Board.  

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  38 U.S.C. § 
7111(e).


FINDINGS OF FACT

1.  The record establishes that the veteran's claim for an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound of the left forearm with damage to Muscle Group VIII 
was denied by the Board in February 1990 and the denial of 
the claim represented a reasonable application of the known 
facts to the law as applicable at that time.

2.  The record does not reveal any kind of error of fact or 
law in the Board's February 14, 1990 decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The criteria for revision or reversal of a February 1990 
decision of the Board on the basis of CUE have not been met.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a), 20.100, 20.1402, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law contemplates VA's notice 
and duty to assist obligations in the context of claims for 
benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the February 1990 Board 
decision on appeal.  Parker v. Principi, 15 Vet. App. 407, 
412 (2002) (holding VCAA inapplicable to claim that RO 
decision contained CUE).

Facts

The facts that the Board considered in February 1990 are not 
in dispute and show that the veteran had sensory loss in his 
left arm and complained of left arm numbness, tingling and 
pain.  The evidence included the veteran's service medical 
records showing that he sustained a gunshot wound to his left 
forearm in October 1950.  X-rays performed two hours after 
the injury revealed a cracked bone.  The wound was debrided 
and a slug was extracted.  A hanging arm cast was applied.  
There was no apparent nerve or artery damage.  Additional x-
rays performed the following day revealed a fracture proximal 
radial shaft in good position.  The veteran's diagnosis was 
changed from wound, missile, left forearm with median nerve 
injury to fracture, compound, oblique, left proximately shaft 
radius with no artery or nerve involvement.  These records 
further show that at the time of the veteran's 
hospitalization discharge in December 1950, he had full and 
painless range of motion.  He was discharged to full duty.  

The veteran's separation examination report in March 1951 
shows a normal clinical examination of the spine and 
extremities and normal neurological findings.  

VA examination findings in August 1951 revealed well healed 
surgical scars on the veteran's left forearm that were 
nonadherent and not depressed.  There was no atrophy or 
limitation of motion.  The veteran reported that he had an 
"FCC" (fracture compound comminuted) of the left radius and 
median nerve injury.  There was no bony deformity.  The 
veteran complained that his elbow locked at times and 
snapped, and then he was able to straighten it.  He was 
diagnosed in August 1951 as having scars, left forearm, 
residuals of gunshot wound with "FCC" of left radius and 
median nerve injury.  Neurological findings revealed a 
minimal hypesthesia in the hand just around the base of the 
left thumb, but no loss of power in flexion, extension, 
adduction or abduction of the fingers.  He was also noted to 
have pain just in the cubital fossa, the area of the 
fracture.  The veteran complained of a subjective, shooting 
pain along the forearm (radial side) when trying to lift any 
weight.  He was diagnosed as having "median neuropathy:  
minimal (mild) secondary to fracture of the left radius.  No 
evidence of loss of function."  

On file is a private medical record from Arthur C. Tutela, 
M.D., dated in May 1952.  Dr. Tutela stated that he had 
examined the veteran that day and found two scars resulting 
from gunshot wounds.  He also noted diminished sensation 
along the ulnar side of the veteran's forearm and hand on the 
left, diminished power of the left forearm, and a decrease in 
the size of the forearm.  

Dr. Galiato rendered a statement in March 1981 stating that 
he had been treating the veteran since service in 1951 for 
symptoms referable to a gunshot wound to the left forearm.

The veteran was examined by VA in May 1981 and had a noted 
history of a gunshot wound of the left arm in 1950 resulting 
in a fracture of the radius and left median neuropathy.  He 
complained of persistent pain and some inability of complete 
motion of the left forearm.  Findings revealed mild weakness 
of left hand grips.  The left forearm was 2-3 centimeters 
smaller in circumference compared to the right.  There was 
mild hypothesia in distribution of the left median nerve.  
Reflexes and coordination were within normal limits.  The 
veteran was diagnosed as having residual gunshot wound of the 
left forearm with mild residual left median neuropathy.  
Orthopedic findings revealed that mobility of the left 
forearm from the elbow was to full extension, but there was a 
5 degree loss in flexion range.  Pronation was complete, but 
supination showed a loss of about 5 to 7 degrees.  There was 
tenderness periarticularly about the elbow more about the 
medial epicondylar region.  Mobility at the wrist was to 
normal range.  Flexion of the forearm on the elbow against 
resistance noted relatively impaired muscle strength but 
normal joint stability.  There was also impaired strength of 
left hand grip and grasp as compared to the right.  The 
veteran reported that he was right handed.  X-rays were 
negative.  The veteran was diagnosed as having residual of 
shrapnel wounding of the left forearm, history of fracture of 
the proximal radius with evidence of forearm atrophy, 
restricted forearm - elbow range of motion in flexion and 
supination with evidence of impairment of muscle strength and 
hand grip.

Also on file in February 1990 was a May 1988 VA initial 
consult report showing that the veteran was being evaluated 
for numbness and tingling in the hand as well as for pain.  
The problem was noted to be in the median nerve distribution 
and was similar to what had been there in the past, but the 
veteran reported a worsening of pain over the years.  He also 
reported decreased hand grip.  On examination the veteran had 
normal muscle strength, bulk and tone except in the left hand 
where there was weakness of the left opponens pollicis and 
left abductor pollicis brevis.  There appeared to be no other 
areas of weakness noted.  Reflexes were 1+ throughout.  
Sensory findings were remarkable for loss of sensation in the 
palm, thumb, index finger, middle finger and half of the ring 
finger on the left side.  This was noted to be in a classic 
median nerve type distribution.  On the volar surface there 
was also sensory loss in a typical median nerve fashion.  
Sensory loss was to pinprick and to light touch.  The veteran 
had normal finger-nose-finger and normal rapid alternating 
movements.  The veteran was noted to be experiencing 
neuropathic pain in a median nerve distribution secondary to 
an old traumatic injury of the left median nerve.  

During an August 1988 VA examination, the veteran complained 
of causalgic type pain in the arm that was worse at night and 
aggravated by activity.  He also complained of increasing 
weakness in the left upper extremity and median distribution 
numbness.  On examination there was a slight decrease in tone 
of the thenar musculature of his left hand.  The veteran was 
noted to be right hand dominant.  There was no significant 
atrophy in his upper extremity.  He still demonstrated good 
profundus.  He had full range of motion of both upper 
extremities in all the upper extremity joints.  There was an 
entrance wound described as punctuate, smaller than a dime on 
the dorsal radial surface of the forearm with an exit wound 
again smaller than a dime punctuate on the volar ulnar side.  
He had sensory distribution loss in the median distribution 
and Tinel's just proximal to the pronator quadrants in the 
forearm.  He was given an impression of possible nerve 
damage, median nerve, left upper extremity near the area of 
the pronator.  

Law and regulations applicable to CUE claims

The veteran has alleged CUE in a February 1990 Board decision 
that denied a rating greater than 20 percent for residuals of 
a gunshot wound to the left forearm with damage to Muscle 
Group VIII.   A decision issued by the Board is final.  
38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  Previous determinations of the Board that are 
final and binding, including decisions of the degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411 (2007).  A motion 
alleging CUE in a prior Board decision must set forth clearly 
and specifically the alleged CUE, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by three criteria:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The rule regarding constructive possession of VA evidence 
under Bell v. Derwinski, 2 Vet. App. 611 (1992), is not for 
application in this case because the events in question, 
which occurred prior to August 1990, preceded the Bell 
decision.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Evidence that was not actually of record at the time of the 
decision at issue may not be considered for purposes of CUE.

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision. Therefore, in this case, 
the Board cannot grant the appeal on the basis that a failure 
in the duty to assist by the VA rendered the August 1990 
Board decision nonfinal.

Law and regulations applicable to rating the veteran's arm 
disability in February 1990:

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group VIII (muscles arising mainly from the external 
condyle of the humerus) of the minor upper extremity.  A 20 
percent evaluation requires either moderately severe or 
severe injury.  (38 C.F.R. Part 4, Code 5308).

A severe disability of the muscles is demonstrated by factors 
which include a through-and-through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  Objective 
findings include extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups and track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance, soft or flabby muscles in a wound area.  
Muscles do not swell and harden normally on contraction.  
Tests of strength or endurance compared with sound side or of 
coordinated movement show positive evidence of severe 
impairment of function.  

A 20 percent evaluation is warranted for moderate incomplete 
paralysis of the median nerve of the minor upper extremity.  
A 40 percent evaluation requires severe incomplete paralysis.  
(38 C.F.R. Part 4, Code 8515).  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Combined 
nerve injuries are to be rated by reference to the major 
involvement, or, if sufficient in extent, by reference to 
radicular group ratings.  38 C.F.R. § 4.124a, Note.

Muscle injury ratings will not be combined with peripheral 
nerve paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(g).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14.

Discussion

In the Board's February 1990 decision, the Board acknowledged 
that the moving party was rated at the maximum 20 percent 
rating under Code 5308 for muscle injuries to Group VIII, and 
then proceeded to evaluate his left forearm disability under 
Code 8515 for paralysis of the median nerve to determine if a 
higher rating was warranted under that code.  The moving 
party contends that this was error since the Board was 
supposed to apply both codes to the veteran's left arm 
disability simultaneously.  They point out that the evidence 
showed that the veteran had numbness, tingling and a loss of 
sensation in the left hand in the median nerve distribution.  
They also note that he was given an impression of neuropathic 
pain in the median nerve distribution secondary to an old 
traumatic injury of the left median nerve.  Thus, they 
contend that this evidence entitles the veteran to a rating 
under Code 8515 for incomplete paralysis of the median nerve 
in addition to Code 5308 for injury to Muscle Group VIII.  

The focus of the Joint Motion for Remand in September 2007 
appears to be the Board's notation in April 2007 that "even 
assuming for argument's sake that sensory loss is an entirely 
different function than the criteria for injury to Muscle 
Group VIII, reasonable minds can certainly differ as to 
whether nerve damage that is sensory in nature even 
approximates the criteria under Code 8515 for incomplete or 
complete median nerve paralysis to warrant assignment of a 
rating under that code."  

The Joint Motion for Remand emphasized the note to provision 
38 C.F.R. § 4.124a stating that " 'incomplete paralysis' 
with this and other peripheral nerve injuries indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Combined nerve injuries are to be rated by 
reference to the major involvement, or, if sufficient in 
extent, by reference to radicular group ratings."  38 C.F.R. 
§ 4.124a, Note.

Even by conceding that an evaluation under the peripheral 
nerve codes for wholly sensory findings requires a mild or at 
most moderate degree of impairment, it in no way changes the 
outcome of this motion.  The intent of the note to § 4.124a 
is merely to limit a rating under the peripheral nerve codes 
to no more than a moderate level of severity when the nerve 
involvement is wholly sensory.  Thus, were the veteran to 
have been evaluated under the peripheral nerve code of 8515 
in 1990 based on the sensory deficits he exhibited at that 
time, he would not have been rated any higher than 20 
percent.  38 C.F.R. § 4.124a, Note.

Thus, the issue comes back to whether the Board committed CUE 
in February 1990 by not assigning the veteran separate 
ratings under both Code 5308 for a muscle injury to Muscle 
Group VIII and Code 8515 for diseases of the median nerve.

As the facts show, the veteran was found during an August 
1988 VA examination to have full range of motion of both 
upper extremities, sensory distribution loss in the median 
distribution and Tinel's just proximal to the pronator 
quadrants in the forearm.  He was given an impression of 
possible nerve damage, median nerve, left upper extremity 
near the area of the pronator.  During an earlier examination 
in May 1988, he was evaluated for numbness, tingling as well 
as for pain.  He was noted to be experiencing neuropathic 
pain in a median nerve distribution secondary to an old 
traumatic injury of the left median nerve.  

The Board in essence did not find in February 1990 that 
entirely different functions of the veteran's left forearm 
were affected by residuals of his service-connected gunshot 
wound to the left forearm.  That is, the Board did not find 
that separate ratings were warranted under Codes 5308 and 
under Code 8515 due to his sensory loss and pain.  While 
sensory loss is a different symptom than pain, this does not 
mean that different functions are affected by these symptoms.  
This is because both Codes 8515 and 5308 address disability 
associated with movement and strength of the hand, wrist and 
fingers.  Consequently, the fact that the Board did not 
simultaneously rate the veteran under both Codes 8515 and 
5308 in February 1990 does not amount to the kind of error of 
fact or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  

There is simply no basis to conclude that the Board failed to 
consider the evidence of record in its February 1990 
decision, or that it failed to apply the applicable law, as 
the moving party has contended.  Rather, it appears that the 
moving party's allegations amount to a disagreement as to how 
the facts were weighed or evaluated by the Board in February 
1990.  This cannot rise to the level of a clear and 
unmistakable error.  See 38 C.F.R. 20.1403(d)(3) (2004); see 
also Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The moving 
party has failed to establish that the Board committed clear 
and unmistakable error in the February 1990 decision by 
denying a rating in excess of 20 percent for residuals of a 
gunshot wound to the left forearm with damage to Muscle Group 
VIII.  See 38 C.F.R. § 20.1403(a); see also Russell v. 
Principi, 3 Vet. App. at 314.

In view of the foregoing, the Board finds that the February 
1990 Board decision denying a rating in excess of 20 percent 
for residuals of a gunshot wound to the left forearm with 
damage to Muscle Group VIII was not clearly and unmistakably 
erroneous.


ORDER

The motion for revision of the February 1990 Board decision 
on the grounds of clear and unmistakable error is denied



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



